RUDKIN, Circuit Judge
(dissenting). The right of a state to impose a penalty for failure to make reasonably prompt settlement of claims of a certain class is well settled. Seaboard Air Line v. Seegers, 207 U. S. 73, 28 Sup. Ct. 28, 52 L. Ed. 108; Kansas City Ry. v. Anderson, 233 U. S. 325, 34 Sup. Ct. 599, 58 L. Ed. 983; Chicago & Northwestern Ry. Co. v. Nye, etc., Co., 260 U. S. 35, 43 Sup. Ct. 55, 67 L. Ed. 115, where the earlier cases are reviewed. This penalty is a part of the cause of action and may be recovered in the federal court in a proper case. That is not the question now confronting us, however. The question here is: After the cause of action has been merged in a judgment in the federal court, may the state impose a penalty on one of the parties for the unsuccessful prosecution of a writ of error to review that judgment? In my opinion it cannot.
The Constitution and laws of the United States confer upon citizens of one state the right to resort to the federal courts in another, and any state action, whether legislative -or executive, necessarily calculated to curtail the free exercise of that right, is null and void. Terral v. Burke Constr. Co., 257 U. S. 529, 42 Sup. Ct. 188, 66 L. Ed. 352, 21 A. L. R. 186. So, too, the right to remove a cause from one federal court to another by writ of error or other appellate process is a right *468conferred by the Constitution and laws of the United States, and it would seem equally clear that the state cannot burden, curtail, or'impair that right. In other words, if a state cannot curtail or impair the right of a citizen to resort to the federal District Court, how can it curtail or impair his right to resort to the Circuit Court of Appeals or to the Supreme Court? That the Arizona statute imposes a penalty and impairs the right of- review does not admit of question. Furthermore, the statute does not impose a penalty for delay merely, as the penalty follows the affirmance of the judgment or the dismissal of tire appeal, as a matter of course, whether there has been a stay or supersedeas or not, and whether the judgment has been collected by execution or not. • '
The statute may or may- not be valid within the state. With that question we have no concern. But it is either inapplicable to a writ of error from a federal court or it is null and void.